Title: Enclosure: William Lambert’s Calculation of Monticello’s Longitude from Greenwich, 14 November 1811
From: Lambert, William
To: 


            Calculation of the longitude from Greenwich, of Monticello, in Virginia,
       	from the solar eclipse of the 17th of September, 1811.
            
            Latitude    38.° 8′   Estimated Longitude, 5. h. 14. m. 0. sec = 78.° 30.′ 0.″ West.
            Ratio of the equatorial diameter to the polar axis of the earth, 320 to 319.
            
            
            
              
                Constant Log. to reduce the latitude (320 to 319)
                9.9972814.
              
              
                Lat. of the place38.° 8.′ 0″
                log. tangent
                9.8948918.

              
              
                Lat. of Monticello, reduced, 37.° 57.′ 33.″ 341. dec
                log. tangent
                9.8921732.
              
              
                Constant log. to reduce the Moon’s equat. hor. parallax, for lat. and ratio, 
                9.9994827.
              
            
            
            
            
              
                
                
                °′″dec.
              
              
                Apparent time of beginning of the eclipse, 0. h. 13. m. 54.0 sec.
                =
                3.28.30.000
              
              
                Corresponding time at Greenwich  5. h. 27. m. 54. Sec. 
              
              
                Sun’s right ascension,
                
                174.23.10.067.
              
              
                Right ascension of the meridian from the beginning of ♈︎,
                
                177.51.40.067
              
              
                dodofrom the beginning of ♑︎, 
                
                92.8.19.933
              
            
            
            The operation at large, with several rules to find the altitude and longitude
of the nonagesimal.
            
            
            
            Rule 1.
            
            
              
                
                °′″dec.
              
              
                Log. versed sine R.A. meridian from ♑︎,
                92.8.19.933
                
                10.0159134
              
              
                〃cosine lat. place, reduced,
                37.57.33.341
                
                9.8967732.
              
              
                〃Sine obliquity of the ecliptic
                23.27.42.690
                
                9.6000342
              
              
                Corresponding natural number, A.
                3256273.
                 (–3 from index)
                  6.5127208.
              
              
                
                °′″
              
              
                Lat. red.
                37.57.33.341
              
              
                obliq. ecl.
                23.27.42.690.
              
              
                
                61.25.16.031 
                Natural sine
                8781593.
              
              
                Nat. cosine alt. nonag. 56.° 27.′ 32″ 783 dec.
                5525320.
              
              
                
                °′″
              
              
                Log. cosecant R.A. meridian from ♑︎,
                92.8.19.933
                10.0003027.
              
              
                〃Secant lat. place, reduced,
                37.57.33.341
                10.1032268.
              
              
                〃Sine altitude of the nonagesimal
                56.27.32.783
                  9.9209013.
              
              
                〃Secant, long. of the nonag. from ♎︎, west,
                19.2.19.000
                10.0244308.
              
              
                
                180.0.0–
              
              
                Long. nonag. from beginning of ♈︎,
                160.57.41.000
              
            
            Rule 2.
            
            
            
              
                
                °′″
              
              
                Log. cotangent lat. reduced,
                37.57.33.341
                10.1078268
              
              
                〃sine R.A. meridian from ♈︎.
                177.51.40.067
                8.5719609
                tangent
                8.5722636.
              
              
                〃tangent arch A.
                2.44.20.111
                8.6797877
                cosecant,
                11.3207087.
              
              
                obliq. ecliptic
                +23.27.42.690.
                
              
              
                arch B
                26.12. 2.801.
                °′″dec
                Sine
                9.6449484.
                tang.
                9.6920338
              
              
                Longitude nonag. from ♎︎, West,
                
                19.2.18.840
                
                9.5379207.
                cosecant,
                10.4865100.
              
              
                
                
                
                
                °′″
                tang.
                10.1785438.
              
              
                dofrom beg. of ♈︎,
                
                160.57.41.160 
                alt. nonag.
                56.27.32.733.
              
            
            
              
                ☞
                R.A. meridian less than 180°, the sum of arch A, and obliq: eclip = arch B, otherwise, their difference.
		The supplement of R.A. meridian might have been used, as producing the same result.
              
            
            
            Rule 3.
            
            
            
              
                °°′″°′″
                
                °′″
                
                °′″dec
              
              
                90,–37.57.33.341.–23.27.42.690.
                =
                28.34.43.969
                half,
                14.17.21.9845.
                (B)
              
              
                90,–37.57.33.341.+23.27.42.690.
                =
                75.30.9.349.
                half
                37.45.4.6745
                (C)
              
              
                Right ascension meridian from ♑︎,
                =
                92.8.19.933.
                half
                46.4.9.9665
                (D)
              
            
            
            
            
              
                
                
                
                °′″
              
              
                Sine
                of
                C,
                37.45.4.6745. ar. comp.
                0.2130817
                ar. comp. cosine.
                0.1020016.
              
              
                Sine
                
                B,
                14.17.21.9845
                9.3923811
                Cosine
                9.9863512.
              
              
                Cotangent
                
                D,
                46.4.9.9665
                9.9837838.
                cotangent
                9.9837838.
              
              
                tangent
                
                E,
                21.13.28.984
                9.5892466.
                tangent  F, =
                10.0721366
              
              
                
                
                
                
                
                
                °′″
              
              
                
                
                
                
                
                
                49.44.12.139
              
              
                
                
                
                
                
                E,
                 +21.13.28.984.
              
              
                
                
                
                
                
                from , East,
                70.57.41.123.
              
              
                
                
                
                
                
                
                +90.–––
              
              
                Longitude of the nonag. from beginning of ♈︎,   
                160.57.41.123 
              
            
            
              
                
                
                °′″
              
              
                Log. sine
                E,
                 21.13.28.984.
                 arith. comp.
                0.4412594.
              
              
                〃Sine
                F,
                49.44.12.139
                
                9.8825715.
              
              
                〃tang.
                D, 
                14.17.21.9845
                
                9.4060298
              
              
                〃tang.
                C,
                23.13.46.392
                
                9.7298607.
              
              
                
                
                2
              
              
                
                
                56.27.32.784  
                altitude of the nonagesimal.
              
            
            
            Rule 4. (Mr Brinkley’s.)
            
            
            
              
                
                °′″dec.
              
              
                Log. cosine lat. place, reduced,
                37.57.33.341.
                9.8967732
                Cotangent,
                
                10.1078268.
              
              
                〃cosine R.A. meridian from ♈︎, 
                177.51.40.067.
                9.9996973
                Sine,
                
                8.5719609.
              
              
                〃cosine arch I, 
                141.59.22.529.
                9.8964705
                Cotangent,
                
                8.6797877.
              
              
                
                
                
                Arch II,
                
                87.15.39.889.
              
              
                
                
                Ob. Ecl.
                –
                23.27.42.690
              
              
                
                
                Arch III
                
                63.47.57.199 
              
            
            
              
                
                °′″dec.
              
              
                Log. sine arch I
                141.59.22.529
                9.7894430
                tangent
                9.8929724.

              
              
                〃Sine arch III.
                63.47.57.199
                9.9529146
                Cosine,
                9.6449485
              
              
                〃cosine alt. nonagesimal,   
                9.7423576
                tangent,
                9.5379209
              
              
                °′″dec
                
                
                °′″
              
              
                = 56.27.32.742. 
                
                
                –19.2.18.869.
              
              
                
                
                
                180.0.0.–
              
              
                Longitude nonag. from ♈︎,
                160.57.41.131
              
            
            
              
                Alt. nonagesimal.
                Longitude nonagesimal.
              
              
                
                
                °′″
                
                °′″
              
              
                By Rule
                1
                56.27.32.783
                
                160.57.41.000
              
              
                
                2
                56.27.32.783
                
                160.57.41.160.
              
              
                
                3
                56.27.32.784
                
                160.57.41.123
              
              
                
                4
                56.27.32.742
                
                160.57.41.131
              
              
                Mean,
                
                56.27.32.773.
                Mean,
                160.57.41.103.
              
              
                
                
                
                
                °′″dec.
              
              
                Moon’s true longitude
                173.12.40.980
              
              
                Longitude of the nonagesimal,
                60.57.41.103.
              
              
                Moon’s true distance from the nonagesimal. (East)
                12.14.59.877
              
            
            
            
              
                
                ′″
                
                ″
              
              
                Moon’s equatorial horizontal parallax,
                54.9.366
                =
                3249.366
                log.
                3.5117986
              
              
                Constant log. for latitude and ratio
                
                
                
                
                9.9994827.
              
              
                Moon’s hor. parallax, reduced
                54.5.498.
                
                3245.498
                
                3.5112813.
              
              
                Sun’s hor. parallax,  Sept. 17
                –8.700
              
              
                hor. parallax ☽ à ☉,
                53.56.798
                =
                3236.798.
                log.
                3.5101156
              
              
                
                °′″
              
              
                Log sine altitude of the nonag.
                56.27.32.773
                
                
                
                9.9209013
              
              
                Moon’s true lat. north, asc.
                0.32.47.332
                ar. comp. cosine,
                0.0000197
              
              
                
                
                
                
                (a)
                3.4310366
              
              
                Moon’s true dist. à nonag. (East)
                12.14.59.877
                
                (b)
                9.3266985
              
              
                1st approximation,
                a+b,
                9.32.447
                log.
                (c)
                2.7577351
              
              
                Sine
                b+c,
                12.24.32.324
                
                (d)
                9.3322129
              
              
                2d approximation,
                a+d,
                9.39.761
                log.
                (e)
                2.7632495
              
              
                Sine
                b+e,
                12.24.39.638
                
                (f)
                9.3322829
              
              
                3d approximation,
                a+f,
                9.39.855
                log.
                (g)
                2.7633195.
              
              
                Sine
                b+g,
                12.24.39.732
                
                (h)
                9.3322838
              
              
                4th approximation,
                a+h
                9.39.856
                log.
                (i)
                2.7633204
              
              
                Sine
                b+i,
                12.24.39.733
                
                (k)
                9.3322838
              
              
                Parallax in long:
                 a+k
                9.39.856
                log.
                (l)
                2.7633204.
              
            
            
              
                
                °′″
              
              
                Moon’s true longitude
                173.12.40.989
              
              
                Parallex in longitude, (☽ east of nonagesimal).
                + 9.39.856.
              
              
                Moon’s  apparent longitude.
                173.22.20.836
              
              
                Sun’s longitude
                173.53.1.967.
              
              
                diffs of apparent longitude, ☽ west of ☉,
                    30.41.131.
                By this Rule.
              
            
            
            Other rules to find the parallax in longitude.
            
              
                
                °′″
              
              
                Log. cosine ☽’s true latitude.
                0.32.47.332
                
                9.9999803.
              
              
                〃cosine true dist à nonag.
                12.14.59.877
                +
                9.9899974
              
              
                
                Log. (A)
                
                9.9899777
                natural number,
                9771870.
              
              
                
                °′″
              
              
                hor. parallax ☽ à ☉,
                0.53.56.798
                Sine
                8.1956726
              
              
                altitude of the nonag.
                56.27.32.773
                Sine,
                9.9209013
              
              
                
                (B)
                
                8.1165739.
                natural num.
                –0130790.
              
              
                Corresponding log. of C
                
                9.9841257
                (C)
                  9641080.
              
              
                arith. comp.
                
                0.0158743
              
              
                Cosine Moon’s true latitude
                9.9999803.
              
              
                Sine Moon’s true dist. à nonag
                °′″
                
                9.3266985
              
              
                tang. ☽’s apparent dist. à nonag.
                12.24.39.710.
                
                9.3425531
              
              
                true distdo
                12.14.59.877.
              
              
                Parallax in longitude,
                      9.39.833.
              
              
                
                °′″
              
              
                Log. sine hor. parallax ☽ à ☉,
                0.53.56.798.
                Sine
                8.1956726.
              
              
                〃Sine alt. nonagesimal.
                56.27.32.773.
                Sine,
                9.9209013.
              
              
                
                
                (x)
                8.1165739.
              
              
                〃Cosine ☽’s true dist. à nonag.
                9.9899974.
              
              
                
                
                (y)
                8.1065713
                nat: number,
                0127812
              
              
                Natural cosine Moon’s true latitude
                9999546.
              
              
                Corresponding log.(z)
                9.9943931
                (z)
                9871734.
              
              
                
                ar. comp.
                
                0.0056069
              
              
                
                 log. (x)
                
                8.1165739.
              
              
                Log. sine ☽’s true dist. à nonagesimal,
                9.3266985
              
              
                tangent parallax in longitude 9.′ 39.″ 834
                7.4488793 
              
            
            
            
              
                Parallax in long.
                apparent dist. ☽ à nonag.
              
              
                
                
                ′″
                
                
                °′″
                
              
              
                Rule
                1
                9.39.856
                
                
                12.24.39.733
              
              
                
                2
                9.39.833
                
                
                12.24.39.710
              
              
                
                3
                9.39.834
                
                
                12.24.39.711
              
              
                Mean
                
                9.39.841.
                Mean
                
                12.24.39.718.
              
            
            
			  

			 For the Moon’s parallax in latitude.
            Rule 1. (M. de la Lande’s.)
            
              
                
                °′″
              
              
                hor. parallax ☽ à ☉,
                0.53.56.798
                
                Sine,
                8.1956726.
              
              
                altitude of the nonagesimal
                56.27.32.773.
                
                Cosine,
                9.7423575
              
              
                Moon’s true dist. à nonag
                12.14.59.877.
                ar.
                comp. sine
                0.6733015
              
              
                〃apparent distance do
                12.24.39.718
                
                Sine
                9.3322837
              
              
                first part parallax in lat.
                  0.30.11.532 
                
                Sine,
                7.9436153 
              
              
                Moon’s true latitude
                0.32.47.332.
                
                Sine
                7.9794460.
              
              
                〃true dist. à nonag
                12.14.59.877.
                ar.
                co. sine
                0.6733045.
              
              
                〃parallax in long.
                0.9.39.841
                
                sine
                7.4487832
              
              
                true dist. à nonag. + par. in long2
                12.19.49.797.
                
                cosine
                9.9898644
              
              
                Second part
                –0.0.25.464
                
                sine–
                6.0914951 
              
              
                First part
                0.30.11.532
              
              
                Parallax in lat. approximated
                29.46.068
                
                Sine
                7.9374675.
              
              
                Moon’s true latitude
                32.47.332
              
              
                〃apparent lat. approxim
                3.1.264.
                
                Cosine
                9.9999998
              
              
                Parallax in latitude, (correct)
                  0.29.46.067 
                
                Sine
                7.9374673
              
            
            
            
            
			 
			 2. Dr Maskelyne’s rule
            
            
              
                hor. parallax ☽ à ☉,
                0.53.56.798
                Sine,
                8.1956726.
              
              
                altitude nonagesimal
                56.27.32.773
                cosine
                9.7423575.
              
              
                ☽’s apparent lat. (found above)
                0.3.1.265
                cosine
                9.9999998
              
              
                1st part parallax in lat.
                  0.29.48.383
                Sine
                7.9380299 
              
              
                hor. parallax ☽ à ☉,
                0.53.56.798
                Sine
                8.1956726.
              
              
                altitude of nonagesimal
                56.27.32.773
                Sine
                9.9209023
              
              
                Moon’s apparent lat.
                0.3.1.265
                Sine
                6.9438888
              
              
                true dist. à nonag + par. in long.2
                12.19.49.797
                cosine
                9.9898644
              
              
                Second part
                0.0.2.316
                Sine
                5.0503271.
              
              
                first part
                0.29.48.383
              
              
                Parallax in latitude
                  0.29.46.067
              
            
            
            
			  

			 Rule 3. (Mr Seth Pease’s.)
            
              
                
                °′″
              
              
                hor. parallax ☽ à ☉
                0.53.56.798
                Sine,
                8.1956726.
              
              
                altitude nonagesimal
                56.27.32.773
                Cosine,
                9.7423575
                Nat. number
              
              
                
                0.32.47.332
                
                7.9380301.
                0086702.
              
              
                Natural Sine Moon’s true lat.
                0095377 
              
              
                Corresponding log
                6.9382695.
                Nat. no 
                0008675.
              
              
                Moon’s true dist. à nonag
                Cosecant,
                10.6733015.
              
              
                〃apparent distance
                Sine
                9.3322837.
              
              
                〃true latitude
                ′″
                Secant
                10.0000197 
              
              
                〃apparent lat.
                3.1.259.
                tangent
                  6.9438744 
              
              
                true lat
                32.47.332 
                
                
                °′″
              
              
                Parallax in lat
                29.46.073 
                
                By rule1.
                0.29.46.067.
              
              
                
                
                
                2
                 0.29.46.067.
              
              
                
                
                
                3.
                0.29.46.073.
              
              
                
                
                
                Mean,
                0.29.46.069.
              
            
            
            
            
              
                
                °′″dec
              
              
                Moon’s true longitude
                173.12.40.980
              
              
                〃Parallax in longitude, (mean result)
                +9.39.841.
              
              
                〃apparent longitudedo
                173.22.20.821.
              
              
                Sun’s longitude
                173.53.1.967.
              
              
                difference of apparent longitude ☉ and ☽,
                      30.41.146.
              
              
                Moon’s true latitude, North,
                0.32.47.332.
              
              
                〃Parallax in latitude (mean result)
                – 0.29.46.069.
              
              
                〃apparent latitude, north,
                   0.  3.  1.263.
              
            
            
            
            
              
                
                
                °′″dec
              
              
                Apparent time of the end of the eclipse, 3. h 29. m. 4. sec. 4 d
                =
                 52.16.6.000
              
              
                Corresponding time at Greenwch 8. h. 43. m 4. sec 4 Sun’s Right ascension,
                
                174.30.28.191
              
              
                Right ascension of the meridian from beginning of ♈︎,
                
                226.46.34.191.
              
              
                	ditto from the beginning of ♑︎, (west) 
                
                  43.13.25.809 
              
            
            
            
            Rule 1.
            
              
                
                °′″
              
              
                Log. versed sine R.A. meridian from ♑︎.
                43.13.25.809.
                (–3 from index)
                6.4334758.
              
              
                〃Cosine latitude place, reduced,
                37.57.33.341
                
                9.8967732.
              
              
                〃Sine obliquity of the ecliptic,
                23.27.42.690
                
                9.6000342
              
              
                corresponding natural number
                – 851693
                (A)
                5.9302832.
              
              
                
                °′″
              
              
                Lat. reduced
                37.57.33.341
              
              
                Obliq: eclip
                23.27.42.690.
              
              
                Sum,
                61.25.16.031 
                Natural sine
                8781593.
              
              
                Nat. cosine altitude nonag.
                37.° 32.′ 3.″ 047.
                7929900.
              
              
                
                °′″
              
              
                Log. cosant R.A. meridian from ♑︎
                43.13.25.809
                
                10.1644044.
              
              
                〃Secant lat. place, reduced,
                37.57.33.341
                
                10.1032268
              
              
                〃Sine altitude of the nonagesimal
                37.32.3.047
                
                9.7847845
              
              
                〃Secant long. nonag. from ♎︎, (East)
                27.35.13.818
                
                10.0524157 
              
              
                
                +180.0.0–
              
              
                Longitude of the nonag. from ♈︎
                  207.35.13.818.
              
            
            
            Rule 2.
            
            
              
                
                °′″dec.
              
              
                Lat. place, reduced,
                37.57.33.341
                cotangent
                10.1078268.
              
              
                R.A. meridian from ♎︎,
                46.46.34.191
                sine
                9.8625391
                tang.
                10.0269434
              
              
                arch A
                43.2.48.214.
                tang.
                9.9703659
                cosec.
                10.1658372.
              
              
                obliq. eclip.
                –23.27.42.690.
              
              
                (B)
                19.35.5.524
                Sine
                °′″
                
                9.5253076.
              
              
                
                
                
                27.35.13.823.
                tang.
                  9.7180882 
              
              
                
                
                
                180.0.0
              
              
                Longitude of the nonag.
                207.35.13.823.
              
              
                
                °′″
              
              
                arch B
                19.35.5.524
                tangent
                9.5511894.
              
              
                
                27.35.13.823
                cosecant,
                10.3343274.
              
              
                altitude of the nonag.
                37.32.  3.046
                tangent
                  9.8855168.
              
            
            Rule 3.
            
            
            
              
                Sine of C,
                ar. comp.
                
                0.2130817
                cosine, ar. co.
                
                0.1020016.
              
              
                Sine B,
                
                
                9.3923811
                cosine
                
                9.9863512.
              
              
                Cotangent D,=
                21.° 36.′ 42.″ 9045
                
                10.4021199
                cotangent
                
                10.4021199.
              
              
                
                 tang.
                
                10.0075827
                tang.
                
                10.4904727.
              
              
                
                
                
                °′″
              
              
                
                
                E.
                45.30.  0.571.
                
                E.
                72.5.13.222
              
              
                
                
                
                
                
                E.
                45.30.0.571
              
              
                E, ar. comp. sine
                0.1467568
                
                
                90––
              
              
                F,Sine
                9.9784201
                Long. nonag.
                
                207.35.13.793
              
              
                Btangent
                9.4060298
              
              
                G. tang. 18.° 46.′ 1.″ 522
                9.5312067G × 2 = 37.° 32.′ 3.″ 044. 
              
              
                
                altitude nonag.
              
            
            
            Rule 4.
            
            
            
              
                
                °′″
              
              
                Log. cosine lat. reduced,
                37.57.33.341
                9.8967732
                co-tangent
                10.1078268
              
              
                〃cosine R.A. mer. from   ♎︎,
                46.46.34.191
                9.8355957
                Sine
                  9.8625391.
              
              
                〃cosine  arch I
                57.19.06.484
                9.7323689
                cotang
                  9.9703659 
              
              
                
                
                
                
                °′″
              
              
                
                
                
                Arch II.
                46.57.11.786.
              
              
                
                
                
                Obl. ecl.
                +23.27.42.690
              
              
                
                
                
                Arch III,
                  70.24.54.476 
              
            
            
              
                
                °′″
              
              
                arch I
                57.19.6.484.
                Sine
                9.9256695.
                tangent
                10.1927806
              
              
                arch III
                70.24.54.476.
                Sine
                9.9741183
                cosine
                  9.5253076 
              
              
                alt. nonag.
                37.32.3.000
                
                9.8992678
                
                9.7180882
              
              
                
                
                
                
                tang
                  9.7180882 
              
              
                
                
                
                
                
                °′″
              
              
                
                
                
                
                
                27.35.13.823
              
              
                
                
                
                
                
                +180
              
              
                
                
                
                
                Long. nonag.
                  207.35.13.823 
              
              
                
                
                Altitude nonag.
                Longitude nonag.
              
              
                
                
                °′″
              
              
                
                By rule 1
                37.32.3.047
                
                207.35.13.818.
              
              
                
                2
                37.32.3.046
                
                207.35.13.823
              
              
                
                
                37.32.3.046
              
              
                
                3
                
                
                207.35.13.793
              
              
                
                4
                
                
                207.35.13.823
              
              
                
                
                
                Mean result
                  207.35.13.814.
              
            
            
            
              
                Longitude of the nonagesimal
                207.35.13.814.
              
              
                Moon’s true longitude
                174.49.20.531.
              
              
                ☽’s true distance à nonagesimal, (west)
                  32.45.53.283.
              
            
            
              
                Moon’s equatorial horizontal parallax  54.′ 10.″ 179 = 3250.″ 179. log.
                3.5119073.
              
              
                Constant logarithm for latitude and ratio
                9.9994827
              
              
                Moon’s horizontal parallax, reduced
                3246.310
                3.5113900.
              
              
                Sun’s horizontal parallax
                    –8.700    
              
              
                horizontal parallax, ☽ à ☉,
                3237.610 log.
                3.5102245.
              
            
            
            
              
                
                °′″
              
              
                Sine altitude of the nonagesimal
                 37.32.3.046
                
                9.7847845
              
              
                ar. comp. cosine Moon’s true lat. north
                0.41.38.115
                
                0.0000318
              
              
                
                
                (a)
                3.2950408.
              
              
                Sine Moon’s true distance à nonagesimal,
                32.45.53.283
                (b)
                9.7333511
              
              
                1st    approximation,
                a+b, 
                17.47.559
                (c)
                3.0283919.
              
              
                Sine
                b+c,
                33.3.40.842
                (d)
                9.7368240
              
              
                2d    approximation,
                a+d
                17.56.130
                (e)
                3.0318648
              
              
                Sine
                b+e 
                33.3.49.413
                (f)
                9.7368517.
              
              
                3d    approximation
                a+f,
                17.56.199
                (g)
                3.0318925.
              
              
                Sine
                b+g
                33.3.49.482
                (h)
                9.7368519
              
              
                4th   approximation,
                a+h
                17.56.200
                (i)
                3.0318527.
              
              
                Sine
                b+i,
                33.3.49.483
                (k)
                9.7368519
              
              
                Parallax in long.
                a+k
                17.56.200
                (l)
                3.0318527.
              
            
            
            Rule 2.
            
            
            
              
                
                °′″
              
              
                Log. cosine Moon’s true latitude,
                0.41.38.115
                
                9.9999682.
              
              
                   	〃cosine ☽’s true dist. à nonag.
                32.45.53.283
                
                9.9247439.
              
              
                
                
                
                9.9247121.
                Nat. num.  8408375.
              
              
                Sine, hor. parallax ☽ à ☉, 
                0.53.57.610
                
                8.1957816.
              
              
                Sine altitude of the nonagesimal,
                37.32.3.046
                
                9.7847845
              
              
                
                
                
                7.9805661.
                nat. num.  0095624.
              
              
                
                Corresponding log.
                
                9.9197448
                8312751.
              
              
                
                arith. comp.
                
                0.0802552
              
              
                Cosine Moon’s true latitude
                
                
                9.9999682.
              
              
                Sine Moon’s true dist. à nonagesimal
                °′″
                
                9.7333511.
              
              
                tangent ☽’s apparent dist. 
                33.3.49.457.
                
                9.8135745.
              
              
                true dist.
                32.45.53.283.
              
              
                Parallax in longitude
                  – 17.56.174 
              
            
            Rule 3.
            
            
            
              
                
                °′″
              
              
                hor. parallax ☽ à ☉,
                0.53.57.610,
                Sine
                
                8.1957816.
              
              
                Altitude nonagesimal
                37.32.3.046.
                Sine
                
                9.7847845
              
              
                
                
                (x)
                
                7.9805661
              
              
                Moon’s true distance à nonag.
                32.45.53.283
                Cosine,
                
                9.9247439
              
              
                
                
                (y)
                
                7.9053100
                	nat: number, 0080410
              
              
                Natural cosine Moon’s true latitude
                
                
                
                9999267.
              
              
                corresponding log.
                (z)
                
                9.9974811  9.9961656.
                nat num.  9918857.
              
              
                arith. comp
                
                
                0.0035354
              
              
                
                
                (x)
                
                7.9805661.
              
              
                Moon’s true distance à nonagesimalSine
                
                
                9.7333511.
              
              
                
                ′″
              
              
                tangent parallax in longitude
                17.56.160
                
                
                7.7174556.
              
            
            
            
              
                
                
                Parallax in longitude
                ☽’s apparent dist. à nonagesimal.
              
              
                
                
                ′″
                
                °′″dec
                
              
              
                Rule
                1
                17.56.200
                
                33.3.49.483.
              
              
                
                2
                17.56.174
                
                33.3.49.457.
              
              
                
                3
                17.56.160
                
                33.3.49.443.
              
              
                Mean,
                
                17.56.178
                Mean,
                33.3.49.461 
              
              
                
                
                
                °′″
              
              
                
                
                Moon’s true longitude
                174.49.20.531.
              
              
                
                
                Parallax in longitude, (☽ West of nonag.)
                – 0.17.56.178.
              
              
                
                
                Moon’s apparent longitude
                174.31.24.353.
              
              
                
                
                Sun’s longitude
                174.  0.58.817.
              
              
                difference of apparent longitude, ☽ East of ☉,
                      30.25.536 
              
            
            
            
            For the Moon’s parallax in latitude.
            
            
			  

			 

			 

			 Rule 1. (M. de la Lande’s)
            
            
            
              
                
                °′″
              
              
                hor. parallax ☽ à ☉,
                0.53.57.610
                
                sine
                8.1957816.
              
              
                altitude of the nonagesimal
                37.32.3.046
                
                cosine
                9.8992677
              
              
                ☽‘s true dist. à nonagesimal
                32.45.53.283
                ar.
                comp. sine
                0.2666489.
              
              
                〃apparent dist.do
                33.3.49.461
                
                Sine
                9.7368518.
              
              
                1st part parallax in latitude,
                0.43.8.133
                
                Sine
                8.0985500.
              
            
            
            
            
              
                Moon’s true latitude
                0.41.38.115
                
                Sine
                8.0831707.
              
              
                〃true dist. à nonag.
                32.45.53.283
                ar.
                comp. sine
                0.2666489.
              
              
                〃Parallax in longitude
                0.17.56.178
                
                Sine
                7.7174570
              
              
                〃true dist. à nonag. + par. in long2
                32.54.51.372
                cosine
                9.9240127
              
              
                	Second part parallax
                – 0.0.20.217
                
                Sine
                5.9912953
              
              
                First part do
                0.43.8.133
              
              
                Parallax in lat. approximated
                0.42.47.916
              
              
                Moon’s true latitude, north
                0.41.38.115
              
              
                〃apparent lat. south,
                1.9.801.
                (co-sine nearly equal to radius.)
              
            
            The approximated parallax and apparent lat. in this case, may be considered as correct.
            
            
            
			  Rule 2. (Dr Maskelyne’s)
            
              
                
                °′″dec
              
              
                hor. parallax ☽ à ☉
                0.53.57.610
                
                Sine
                8.1957816.
              
              
                altitude of the nonagesimal
                37.32.3.046
                
                Cosine
                9.8992677
              
              
                Moon’s apparent lat. S (as above)
                0.1.9.801
                ar.
                comp. cosine,
                0.0000000
              
              
                1st part parallax in latitude,
                0.42.47.353
                
                Sine
                8.0950493.
              
              
                hor. parallax ☽ à ☉
                0.53.57.610
                
                Sine
                8.1957816.
              
              
                altitude of the nonagesimal
                37.32.3.046
                
                Sine
                9.7847845
              
              
                ☽’s apparent lat. South (as above)
                0.1.9.801
                
                Sine
                6.5294365.
              
              
                true dist. à nonag + par. in long2
                32.54.51.372
                
                Cosine
                9.9240127
              
              
                Second part parallax
                0.0.0.560
                
                Sine
                4.4340153.
              
              
                First part (☽’s apparent lat. S.)
                +0.42.47.353.
              
              
                Parallax in latitude,
                0.42.47.913.
              
            
            
            
            
			 Rule 3. (Mr Seth Pease’s.)
            
            
              
                
                °′″
              
              
                hor. parallax ☽ à ☉,
                0.53.57.610
                
                Sine
                8.1957816.
                nat. number
              
              
                altitude of the nonagesimal, 
                37.32.03.046.
                
                cosine
                9.8992677
              
              
                
                
                
                
                8.0950493.
                0124465.6.
              
              
                Moon’s true latitude, north
                0.41.38.115
                
                Natural sine
                –0121109.1 
              
              
                corresponding log.
                
                6.5258867 (South)
                0003356.5.
              
              
                Moon’s true dist. à nonag.
                co-secant
                
                10.2666489
              
              
                〃apparent dist. do
                Sine
                
                9.7368518.
              
              
                〃true latitude
                Secant
                
                10.0000318.
              
              
                
                ′″
                
                  6.5294192.
              
              
                tangent, ☽’s apparent lat. south,
                1.9.798.
              
              
                ☽’s true latitude, north
                +41.38.115 
              
              
                Parallax in latitude
                  42.47.913.
              
            
            
              
                Parallax in latitude
              
              
                
                
                °′″dec.
              
              
                Rule
                1
                0.42.47.916
              
              
                
                2
                0.42.47.913.
              
              
                
                3
                0.42.47.913
                
                °′″dec
              
              
                Mean
                
                0.42.47.914
                Mean Moon’s apparent S.
                0.1.9.799
              
              
                at the beginning of the eclipse north,
                +0.3.1.263.
              
              
                Moon’s motion in apparent lat. during the transit,
                       4.11.062.
              
              
                
                ′″
              
              
                difference of apparent longitude, at the beginning
                30.41.146
              
              
                dittodoat end of eclipse
                +30.25.536
              
              
                ☽’s motion in apparent longitude à ☉, during the transit
                61.6.682.
              
            
            
            
            The Moon’s distance from the meridian at the beginning of the eclipse was 3.° 52.′ 35.″ 344 dec
declination north  3.° 11.′ 56.″ 974 dec  at the end, the Moon’s horary angle was
51.° 15.′ 38.″ 415 dec declination, north, 2.° 41.′ 53.″ 065 hence, by calculation allowing for the
spheroidal figure of the Earth, according to the ratio 320 to 319.—
            
              
                
                
                °′″dec.
              
              
                The 
                Moon’s true altitude at the beginning, was
                55.3.33.493
              
              
                 
                Parallax in altitude
                0.31.22.998.
              
              
                
                apparent altitude, exclusive of refraction
                54.32.10.495.
              
              
                〃
                true altitude, at the end of the eclipse
                31.27.31.269.
              
              
                
                Parallax in altitude
                0.46.31.833.
              
              
                
                apparent altitude, exclusive of refraction,
                30.40.59.436.
              
            
            
            
            
			  
			  
			  
			  An allowance of –1.″ 623. dec.  for irradiation of the Sun’s light, and –2.″ 977, 
      for inflexion of the Moon’s light, as stated by Mr Ferrer, in his calculation of the longitude of
	Kinderhook, in the State of New-York, from the solar eclipse of June 16th 1806, will be made
	in the present case.
            
            
              
                At the beginning.
                End of the Eclipse.
              
              
                
                ′″
                
                
                
                ′″
              
              
                Sun’s semidiameter,
                15.57.227.
                
                
                Sun’s semid.
                15.57.250
              
              
                Irradiation of light
                – 1.623.
                ′″
                
                Irrad: of light
                – 1.623
              
              
                
                
                15.55.604
                
                
                
                15.55.627
              
              
                ☽’s horiz. semidiam.
                14.45.455.
                
                
                ☽’s hor. sem.
                14.45.726
              
              
                augmentn   for altitude,
                +11.533.
                
                
                augment.
                + 7.253
              
              
                Inflexion of light
                – 2.977
                
                
                Inflexion,
                – 2.977
              
              
                
                
                14.54.011.
                
                
                
                14.50.002
              
              
                Sum of ☉ and ☽’s semidiameters,
                30.49.615.
                
                Sum of semidiameters,
                30.45.629.
              
              
                corrected.
                
                
                corrected.
              
            
            
            
            
            
            
              
                
                ″
              
              
                Moon’s motion in apparent lat.
                251.062  
                log. + 10. =
                12.3997810.
              
              
                〃motion in apparent long.
                3666.682
                log.
                3.5642733
              
              
                angle of inclination,
                tangent, 3.° 55.′ 1.″ 181.
                8.8355077.
              
              
                Moon’s motion in apparent longitude
                3666.″ 682. log
                3.5642733.
              
              
                angle of inclination
                3.° 55.′ 1.″ 181 ar. comp. cos.
                0.0010156
              
              
                chord of transit, or line of
                }
                61.′ 15.″ 267 = 3675.″ 267
                  3.5652889.
              
              
                ☽’s path in the apparent orbit.
              
              
                
                ″
              
              
                Chord of transit
                3675.267.
                ar. co. log.
                6.4347111.
              
              
                Sum of semidiameters 
                3695.244
                log
                3.5676432
              
              
                difference of ditto
                3.986
                log
                0.6005373.
              
              
                
                (x)    4.007
                log
                0.6028916.
              
            
            
              
                
                
                
                
                ″
              
              
                
                3675.267 + 4.007
                 = 3679.274  
                half =
                1839.637. 
              
              
                
                3675.267 – 4.007
                = 3671.260.
                half =
                 1835.630
              
            
            
            
            
              
                ″
              
              
                1839.637
                log
                
                3.2647321.
              
              
                1849.615.
                (Sum of Semrs at beg.) ar. co. log.
                
                6.7329187.
              
              
                cosine angle of conjunction 5.° 57.′ 14.″ 500
                
                9.9976508
              
            
            
            
              
                
                °′″dec.
              
              
                Angle of conjunction, at the beginning of the eclipse,
                5.57.14.500.
              
              
                Angle of inclination of the ☽, in the apparent orbit,
                –3.55.  1.181.
              
              
                Central angle, at the beginning
                  2.  2.13.319.
              
            
            
              
                1835.630
                log.
                
                3.2637851
              
              
                1845.629.
                ar. co. log.
                
                6.7338556.
              
              
                
                °′″
              
              
                Cosine angle of conjunction, at the end
                5.58.0.500
                
                9.9976407.
              
              
                Angle of inclination,
                +3.55.1.181
              
              
                
                  9.53.  1.681.
              
            
            
              
                Sum of Semidiameters at beginning
                1849.″ 615. declog.
                3.2670813.
              
              
                Central angle
                2.° 2.′ 13.″ 319.cosine,
                9.9997255
              
              
                diff. apparent long.  ☉ & ☽, 30.′ 48.″ 446 =  1848.″ 446
                3.2668068.
              
              
                 
              
              
                Sum of Semidiameters at the end of eclipse, 	1845.″ 629. log.
                3.2661444.
              
              
                Central angle, at end of the eclipse,	    9.° 53.′ 1.″ 681. cosine
                9.9935062
              
              
                diff. apparent long.  ☉ and ☽, 30.′ 18.″ 237 =  1818.″ 237
                3.2596506.
              
            
            
              
                
                ′″
              
              
                diff. of apparent long. at the beginning,
                +30.48.446.
              
              
                Parallax in longitude,
                +9.39.841
              
              
                True difference long. ☉ and ☽, at the beginning
                +40.28.287 
              
              
                
                ′
              
              
                diff. of apparent longitude at the end
                – 30.18.237
              
              
                Parallax in longitude,
                – 17.56.178
              
              
                True difference longitude ☉ and ☽, at the end,
                – 48.14.415.
              
            
            
            The hourly velocity in longitude ☽ à ☉, at a middle time between the beginning of the eclipse
and the estimated time of true conjunction at Monticello, was 27.′ 5.″ 7572 dec, and between
the end and true conjunction, 27.′ 6.″ 3006. dec
            
            
            As 27.′ 5.″ 7572 dec. to one hour or 60 minutes, so is 40.′ 28.″ 287 to 1. h. 29. m. 37. Sec. 084. dec.
which added to 0. h. 13. m. 54. sec the apparent time of beginning, gives 1. h. 43. m 31. Sec. 084 dec.,
the time of true conjunction at Monticello, by the beginning of the eclipse.
            
            As 27.′ 6.″ 3006 dec., to one hour or 60 minutes, so is 48.′ 14.″ 415. to 1. h. 46. m. 47. Sec. 114. dec
which subtracted from 3. h. 29. m. 4. Sec. 400. dec., gives 1. h. 42. m. 17. sec. 286. dec., the time of true 
conjunction, by the end of the eclipse. 
            
              
                
                
                h. m. Sec. dec
              
              
                
                By the beginning
                1.43.31.084
              
              
                
                〃the end,
                1.42.17.286
              
              
                Mean, 
                True conjunction at Monticello,
                1.42.54.185.
              
              
                
                Do	at Greenwich,
                6.57.14.915
              
              
                
                Longitude in time, west,
                5.14.20.730.
                =
                78.° 35.′ 10.″ 950. dec.
              
            
            
              
                
                           City of Washington,
                        
                }
              
              
                
                           November 14th 1811.
              
            
             William
                Lambert.
          